Citation Nr: 0917355	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO. 07-39 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.

2. Entitlement to service connection for a right knee 
disability.

3. Entitlement to service connection for a left hip 
disability.

4. Entitlement to service connection for a low back 
disability.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The Veteran had active military service from July 1997 to 
October 1997, May 2000 to July 2001, October 2001 to May 
2002, January 2003 to May 2003, and October 2003 to February 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The January 2008 VA examination report shows diagnoses of 
bilateral knee, left hip and low back pain; however, pain in 
and of itself is not a disability for purposes of VA 
compensation. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."). Although the current medical evidence, including 
the January 2008 VA examination report, shows diagnoses of 
back, knee and left hip pain, there is no clear diagnosis of 
any underlying pathology. The Board finds that a remand is 
necessary to clarify whether or not the Veteran has 
disabilities, as defined by VA regulations, of the bilateral 
knees, low back or left hip.

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification. 
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner 
who conducted the January 2008 VA 
examination. If he or she is not 
available, arrange for the Veteran to 
undergo a VA examination. 

a) The examiner must review the 
Veteran's claims file in connection 
with the examination and must note in 
the examination report that the 
claims file was reviewed. 

b) The examiner should determine if 
the Veteran has any identifiable 
underlying pathology for the left 
hip, bilateral knee, and low back 
diagnoses of "pain." 

c) The examiner must provide a 
diagnosis of any underlying pathology 
for the left hip, bilateral knee and 
low back pain. 

d) All indicated tests and studies 
must be performed (including x-ray 
images, if deemed necessary), and any 
indicated consultations must be 
scheduled. 

e) In all conclusions, the examiner 
must identify and explain the medical 
basis or bases for the conclusion, 
with identification of the evidence 
of record relied upon in reaching the 
conclusion. If the examiner cannot 
provide any requested opinion without 
resorting to mere speculation, he or 
she must state so, and further state 
what specific information is lacking 
as to providing a non-speculative 
opinion.

2. When the actions requested have 
been completed, The AMC/RO should 
undertake any other indicated 
development deemed appropriate under 
the law and then readjudicate the 
issues.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. The Veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




